59 F.3d 168NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Earl WILKINS, Plaintiff--Appellant,v.James N. ROLLINS, Warden;  J.C. Sanders, Chief of Security;Lieutenant Victor;  Lieutenant Donnell;  Lieutenant Rogers;Sergeant Crest;  Darnette J. Boyd, Sergeant;  SergeantLocklear;  Sergeant Taley;  Sergeant Cargo;  D.K. Jackson,Sergeant;  D. Pinkett, Correctional Officer I;  R. Leonard,Correctional Officer Ii;  Lynette P. Harlee, Defendants--Appellees,andJohn Parker, Hearing Officer, Defendant.
No. 95-6299.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1995.Decided June 26, 1995.

Earl Wilkins, Appellant Pro Se.  Amy Kushner Kline, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Wilkins v. Rollins, No. CA-93-1248 (D. Md. January 27, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.